Citation Nr: 0524177	
Decision Date: 09/02/05    Archive Date: 09/13/05

DOCKET NO.  03-30 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran, who was born in July 1950, served on active duty 
in the military from April 1970 to December 1971.  His 
military service included a tour in Vietnam from January to 
December 1971.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a November 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Baltimore, Maryland - 
which, in relevant part, denied the veteran's claim for 
service connection for bilateral hearing loss.


FINDING OF FACT

The veteran's service medical records do not indicate he had 
hearing loss in either ear while in the military; there also 
is no objective indication of a sensorineural hearing loss 
within one year after service; his bilateral hearing loss was 
first diagnosed many years later and it has not been 
attributed to his military service, including to acoustic 
trauma from excessive noise exposure or to his already 
service-connected diabetes mellitus.


CONCLUSION OF LAW

The veteran's bilateral hearing loss was not incurred in or 
aggravated by his active military service, nor may a 
sensorineural hearing loss be presumed to have been incurred 
in service, and his hearing loss also is not proximately due 
to, the result of, or aggravated by a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 
5107 (West 2002); 38 C.F.R. §§ 3.303(d), 3.304, 3.307, 3.309, 
3.310(a), 3.385 (2004); and Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (en banc).  




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA was signed into law on November 9, 2000, and 
discusses VA's duties to notify and assist a veteran in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

According to the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) ("Pelegrini 
II"); see also Mayfield v. Nicholson, 19 Vet. App.  103 
(2005).

In this case, the appellant was provided the required VCAA 
notice in a May 2002 letter, so prior to the RO's initial 
adjudication of his claim in November 2002.  This was in 
accordance with the holding in Pelegrini II, indicating the 
VCAA notice generally should precede the initial adjudication 
of the claim.

The "fourth element" language in Pelegrini I, mentioned 
above, is substantially identical to that of Pelegrini II.  
In VAOPGCPREC 1-04 (Feb. 24, 2004), VA's General Counsel (GC) 
held that this language was obiter dictum and, therefore, not 
binding on VA, see also Pelegrini II, at 130 (Ivers, J., 
dissenting), and that VA may make a determination as to 
whether the absence of such a generalized request, as 
outlined under § 3.159(b)(1), is prejudicial to the claimant.  
For example, where the claimant is asked to provide any 
evidence that would substantiate his or her claim, a more 
generalized request in many cases would be superfluous.  Id.  
The Board is bound by the precedent VA GC opinions.  
38 U.S.C.A. § 7104(c).  

Here, although the VCAA notice letter does not contain the 
precise language specified in 38 C.F.R. § 3.159(b)(1), the 
appellant was otherwise fully notified of the need to give VA 
any evidence pertaining to the claim.  The VCAA letter 
requested that the appellant provide or identify any evidence 
supporting the claim.  So a more generalized request with the 
precise language outlined in § 3.159(b)(1) would be 
redundant.  The absence of such a request is unlikely to 
prejudice the appellant, and thus, this is harmless error.  
VAOPGCPREC 1-04 (Feb. 24, 2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (April 2005) (Requesting 
additional evidence supportive of the claim rather than 
evidence that pertains does not have the natural effect of 
producing prejudice.  The burden is on the claimant in such a 
situation to show that prejudice actually exists).  

Also, the other three content requirements of the VCAA notice 
in Pelegrini II have been satisfied.  The veteran's service 
medical records (SMRs) are on file.  He has been afforded 
several VA nexus examinations in conjunction with his claim.  
See 38 U.S.C. § 5103A(d)(1)(a) and (d)(2) (West 2002) and 
38 C.F.R. § 3.159(c)(4) (2004).  He has submitted private 
clinical records from Kaiser Permanente in support of his 
claim.  

The veteran testified at a hearing before the undersigned 
Veterans Law Judge in June 2005.  It was made clear at that 
hearing that the case would remain open for 30 days to 
provide the veteran the opportunity to obtain supporting 
clinical evidence.  However, after the passage of 30 days no 
such evidence was submitted.  

In Mayfield v. Nicholson, 19 Vet. App. 103 (2005), it was 
held that a failure to fulfill all VCAA requirements could be 
cured by affording the claimant a meaningful opportunity to 
participate in VA's claim processing so that the essential 
fairness of adjudication was unaffected.  Such is the case 
here.  

Accordingly, no further development is required to comply 
with the VCAA or the implementing regulations.  And the 
appellant is not prejudiced by the Board deciding the appeal 
at this juncture without first remanding the case to the RO.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Background

Audiometric testing during the veteran's military induction 
examination revealed pure tone thresholds, in decibels, as 
follows

Hertz(Hz)	500	1,000	2,000	3,000		4,000

Right	15	15	5	Not Tested			30
Left	25	-5	25	Not Tested			25

During his December 1971 military separation examination, the 
veteran was not afforded audiometric testing, but his hearing 
of the whispered voice was 15/15 in each ear (so normal).  

The SMRs are otherwise negative for complaints, findings, 
history or diagnosis of hearing loss.  The service department 
has verified that the veteran served in the Republic of 
Vietnam from January to December 1971.  

During a VA general medical examination in 1973, the 
veteran's ears were normal and no hearing loss was noted.

More recent VA audiometric testing in April 2002 found pure 
tone thresholds, in decibels, as follows

Hertz	500	1,000	2,000	3,000	4,000

Right	20	15	15	20	40
Left	10	15	15	30	55

The veteran's speech discrimination ability was 96 percent in 
his right ear and 94 percent in his left ear.  He reported 
that he had noticed a change in his hearing acuity while 
serving in Vietnam, working as a petroleum specialist and 
having been exposed to noise on a flight line from aircraft 
and helicopters.  He also said that, in the last 10 years, he 
had noticed more difficulty hearing and understanding 
conversations - especially in the presence of background 
noise.  He did not report experiencing tinnitus (ringing in 
his ears).  The diagnosis was mild to moderately severe high 
frequency sensorineural hearing loss in each ear.  

Subsequent audiometric testing by Kaiser Permanente in 
December 2001 and on VA examination in March 2004 confirm the 
veteran has a bilateral hearing loss (under VA standards).

Clinical records from Kaiser Permanente dated in 1998, 2000, 
and 2001, reflect that in November 1998 the veteran again 
reported having been exposed to noise in Vietnam while around 
aircraft.  He denied having tinnitus.  The diagnosis was a 
high frequency bilateral hearing loss.  

On VA audiology evaluation in March 2004 the veteran's claim 
file was reviewed and it was reported that audiometric 
testing at his service induction examination revealed normal 
hearing except for a mild hearing loss at 4,000 Hz in his 
right ear.  He reported having approximately two years of 
noise exposure to aircraft during service.  His post-service 
civilian job was a metro public transportation operator.  He 
had no history of ear surgery, ear pain, or dizziness.  He 
complained of having had trouble hearing for many years, 
which had gotten worse over time.  After audiometric testing, 
the diagnosis was mild high frequency sensorineural hearing 
loss in the right ear and mild to moderately severe 
sensorineural hearing loss in the left ear.  The examiner 
concluded it was less likely than not the hearing loss 
occurred during military service, but the examiner also 
indicated veteran should be evaluated by a physician to 
determine if his hearing loss was secondary to his service-
connected diabetes.  



To this end, the veteran's claim file was reviewed by a VA 
physician in April 2004 and it was determined there was no 
evidence in the claims file to establish a nexus between his 
service-connected diabetes mellitus and his hearing loss.  So 
it was opined that his current bilateral hearing loss was not 
caused by or aggravated by his service-connected diabetes.  

On VA examination in April 2004 to evaluate the severity of 
his service-connected diabetes, it was reported that the 
veteran's sensory neuropathy found on physical examination 
was unlikely related to his diabetes.

Subsequently, in May 2004, a VA board certified audiologist 
stated that he had 26 years of experience and had extensive 
experience as an expert in forensic audiology and noise 
exposure.  He had reviewed the claims file and, after 
summarizing some of the contents in it, stated that it had 
long been postulated there was a relationship between hearing 
loss and diabetes.  Recent studies had established a 
plausible but preliminary link.  It was difficult to separate 
diabetes-related hearing loss from that due to age-related 
changes and cardiovascular problems, both of which were also 
common in diabetics.  Other factors, e.g., systemic illness, 
medications, aging, and a history of noise exposure might 
also obscure the findings.  Diabetes could impair 
circulation, including circulation to the inner ear causing 
decreased blood supply and eventual degeneration and atrophy 
of sensory and nerve cells.  The effect on central auditory 
pathways was not completely understood.  A recent VA study 
found that diabetics less than 60 years old had more severe 
hearing loss than 
non-diabetics, but those 60 years or older had no 
statistically significant differences at most frequencies.  
The study concluded that beyond a certain age diabetic 
hearing loss might be obscured by the aging process.  In the 
present case, since the veteran was age 53 at the time of the 
2004 VA examination, it was possible that his hearing loss 
was related to diabetes.  However, until such time as there 
is a conclusive scientific link, the relationship between 
hearing loss and diabetes remains tentative.  The audiologist 
reported that the issue could not be resolved without 
resorting to scientific speculation.  It was suggested that a 
physician familiar with the systemic effects of diabetes 
offer an opinion, as suggested on the March 2004 VA audiology 
examination.  

So in August 2004 the veteran's claims file again was 
reviewed by a VA physician, who noted that the veteran 
reported that he had developed diabetes in 2001 and that he 
was currently in the mild diabetic range.  The VA physician 
stated that, while it was possible for moderately to severely 
uncontrolled long-standing diabetes to cause a neurologic 
deficit, this mild degree of diabetes the veteran had 
experienced for three years was unlikely to have caused any 
neurological deficit, peripheral or central.  He had other 
risk factors for neuropathy, mainly a long-standing history 
of alcohol dependence and continued use of non-prescription 
narcotic preparations, both of which were known to cause both 
central and peripheral neurologic compromise.  So, based on a 
chart review, it was less likely than likely that his hearing 
deficit was secondary to his diabetes mellitus.  

A December 2004 Report of Contact indicates the VA physician 
that reviewed the veteran's claims file in August 2004 was a 
board certified internal medicine specialist who was 
intimately familiar with diabetes mellitus and the side 
effects of this condition.

At the June 2005 hearing before the undersigned Veterans Law 
Judge of the Board, the veteran testified that he was exposed 
to loud noises in Vietnam while around aircraft and when he 
complained of this he was told to use ear plugs, which he 
did.  He later learned that diabetes can cause hearing loss, 
but was unsure if his current hearing loss was due to 
acoustic trauma in service or his service-connected diabetes.  
See page 3 of the transcript of that hearing.  He said that 
he had been told by a hearing examiner at Kaiser Permanente, 
whose name he could not recall, that his hearing loss "could 
be related" to his military service.  But he acknowledged 
this opinion was never actually documented in any clinical 
records.  See pages 5 and 6.  So when further questioned 
about this, he indicated he would attempt to obtain these 
records and a statement from this doctor to support the 
claim.  He was informed that if he could not do this, 
himself, then he should provide VA more information in order 
to allow VA to make any attempts to obtain these records 
on his behalf.  See pages 8 and 9.  



As mentioned, the Board held the case in abeyance for 30 days 
following the hearing, but the veteran did not identify 
and/or submit any additional supporting evidence to 
substantiate his allegation that a doctor had told him that 
his hearing loss may be related to his service in the 
military.

Governing Laws and Regulations

For service connection to be granted for any disability, it 
is required that the facts, as shown by the evidence, 
establish that a particular injury or disease resulting 
in chronic disability was incurred in service, or, if pre-
existing service, was aggravated therein beyond its natural 
progression.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Furthermore, with chronic disease shown as such in service so 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service-connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Id.  Continuity of symptomatology is required 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  Id.; See, too, Savage v. Gober, 
10 Vet. App. 488, 495 (1997).

Service connection also may be granted for any disease 
initially diagnosed after discharge from service, when all of 
the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Certain conditions, such as sensorineural hearing loss, will 
be presumed to have been incurred in service if manifested to 
a compensable degree within one year after service.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  



For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2004).

If VA determines the veteran engaged in combat and his 
alleged injury is 
combat-related, then his lay testimony or statement is 
accepted as conclusive evidence of the occurrence of the 
injury and no further development or corroborative evidence 
is required-provided that such testimony is found to be 
"satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of service."  See 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 3.304(d); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  

Bear in mind, though, the presumptions that he receives as a 
result of being a combat veteran only apply when determining 
whether he experienced an injury in combat.  This has nothing 
to do with determining whether he sustained a 
non-combat injury or whether he has experienced chronic, 
continuous symptoms since his discharge from the military.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); see also Savage 
v. Gober, 10 Vet. App. 488 (1997) (discussing the concept of 
continuity of symptomatology).   

Also, 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) do not 
obviate the requirement that the veteran submit evidence of 
current disability and evidence of a nexus/link between the 
current disability and service.  See, too, Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).



Analysis

Initially, the comment by the March 2004 VA examiner that the 
veteran had a mild hearing loss in his right ear when 
inducted into the military is not apparent from the actual 
report of that evaluation, inasmuch as by VA standards his 
hearing acuity when entering the military was within normal 
limits.  So he did not have a pre-existing hearing loss in 
this ear and the Board, in turn, does not have to consider 
the provisions of VAOGCPREC 3-2003 (July 16, 2003) concerning 
the method of analysis for rebutting the presumption of sound 
condition at entrance into service.

While the evidence confirms the veteran was exposed to loud 
noise as a result of his participation in combat in Vietnam, 
and perhaps in that capacity sustained acoustic trauma from 
aircraft engines, etc., as alleged, his current bilateral 
hearing loss still has not been linked to that exposure.  His 
current bilateral hearing loss also has not been attributed 
in the alternative - by competent medical opinion, to his 
already service-connected diabetes mellitus.  All of the 
doctors and audiologists who have reviewed the relevant 
evidence in this case ultimately have concluded that it is 
less likely than not - so less than 50 percent probability, 
there is an etiological relationship between the veteran's 
current hearing loss and his service, including his service-
connected diabetes mellitus, a condition, incidentally, which 
was presumptively service connected on the basis of exposure 
to Agent Orange in Vietnam.

During his June 2005 hearing, the veteran suggested there may 
be additional evidence - not of record, which could support 
his claim by verifying a relationship between his hearing 
loss and military service (including a connection to his 
diabetes).  But despite being given 30 extra days after the 
hearing to produce this additional evidence, or at least 
identify its location so VA could attempt to obtain it for 
him, he did not submit this additional evidence or otherwise 
identify its possible location.  So as things stand, there is 
no medical evidence supporting his claim.



In rendering its findings regarding service-connection 
claims, the Board has the responsibility of weighing the 
evidence (both favorable and unfavorable) and decide where to 
give credit and where to withhold the same and, in so doing, 
accept certain medical opinions over others.  See Schoolman 
v. West, 12 Vet. App. 307, 310-11 (1999); Evans v. West, 12 
Vet. App. 22, 30 (1998), citing Owens v. Brown, 
7 Vet. App. 429, 433 (1995).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, Board cannot make its own independent medical 
determinations, and there must be plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Evans, 12 Vet. App. at 30; Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997) (citing Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991)).   

The VA audiologist acknowledged that it was difficult to 
distinguish diabetic-related hearing loss from other factors 
that could cause hearing loss.  But this audiologist could 
state, concerning the degree of probable causation, no more 
than that it was possible the veteran's hearing loss was due 
to his diabetes and that this possibility remained only 
tentative.  This is an insufficient basis to grant 
service connection because the opinion is not definitive 
enough.  See, e.g., Perman v. Brown, 5 Vet. App. 237, 241 
(1993).  See also Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992) (discussing inconclusively worded opinions using 
equivocal language such as may or may not be related to 
service).  And while an accurate determination of etiology is 
not a condition precedent to granting service connection - 
nor is definite etiology or obvious etiology, a doctor's 
opinion phrased in terms tantamount to "may or may not" be 
related to service, including via a service-connected 
disability, is an insufficient basis for awarding service 
connection.  See Winsett v. West, 11 Vet. App. 420, 424 
(1998); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

On the other hand, the August 2004 VA physician who was 
familiar with the effects of diabetes and who, like the VA 
audiologist, had also reviewed the claims file noted that, 
because the veteran's diabetes is only mild it is unlikely to 
have caused a hearing loss.  This is consistent with the 
April 2004 VA examiner's conclusion that other sensory 
neuropathy also was unlikely related to the veteran's 
diabetes.  


Moreover, the August 2004 VA examiner pointed out other, 
known, risk factors that may have caused the veteran's 
diabetes - specifically, his past abuse of alcohol and 
drugs.  The August 2004 VA examiner's opinion was much more 
specific and definitive in stating that it was less likely 
than likely (so less likely than not) the veteran's current 
hearing loss is due to his diabetes.  Further, an April 2004 
VA examiner also stated that the hearing loss was not only 
not caused by diabetes but was also not aggravated by this 
condition, either.

So the medical opinions against the claim far outweigh those 
that are even remotely favorable to the claim.  This being 
the case, the claim must be denied because the preponderance 
of the evidence is unfavorable, meaning there is no 
reasonable doubt to resolve in the veteran's favor.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is denied.  



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


